Citation Nr: 0929495	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
Osgood-Schlatter's disease of the right knee.  

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected degenerative disc disease at 
the L4-L5 level.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected Osgood-Schlatter's disease of 
the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1977 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The Board notes that the Veteran only appealed the issue of 
entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine to the Board in 
his June 2006 Form 9.  However, VA has treated the Veteran's 
claim as though he appealed all issues to the Board in June 
2006.  Therefore, the claims are deemed to be properly before 
the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The issues of entitlement to an increased disability rating 
for degenerative disc disease of the spine and Osgood-
Schlatter's disease of the right knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's left knee disorder is not secondary to his 
service-connected right knee disability, nor did it manifest 
during, or as a result of, military service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disability, to include as secondary to service-connected 
Osgood-Schlatter's disease of the right knee, have not been 
met.  38 U.S.C.A §§ 1101, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310, 3.159 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letter sent 
to the Veteran in October 2004 that addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), because the claim is being denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in December 2004, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a left knee disability.  Specifically, the 
Veteran has asserted that his left knee disorder is secondary 
to his service-connected Osgood-Schlatter's disease of the 
right knee (hereinafter a "right knee disability").  
However, the preponderance of the evidence of record 
demonstrates that the Veteran's left knee disorder is not 
secondary to his service-connected right knee disability, nor 
did it manifest during, or as a result of, his military 
service.  As such, service connection is not warranted.  

The Veteran was granted service connection for a right knee 
disability in July 1985.  A 10 percent disability rating was 
assigned, effective as of May 20, 1985.  The Veteran filed a 
claim of service connection for a left knee disorder, as 
secondary to his right knee disability, in August 2004.  
Subsequently, the Veteran was provided a VA examination to 
determine the etiology of his left knee disorder in December 
2004.  Examination of the left knee revealed a stable knee 
with no swelling or palpable tenderness.  The Veteran was 
also found to have flexion to 130 degrees and extension to 0 
degrees without pain.  There was evidence of moderate 
muscular atrophy of the left quadriceps.  The examiner 
concluded that the Veteran's left knee complaints did not 
appear to be secondary to his right knee disorder.  Rather, 
the examiner related the Veteran's weakness and muscular 
atrophy to nonuse of the left lower extremity secondary to 
other illnesses.  The examiner also found no relation between 
the Veteran's spinal disorder and his left knee complaints.  

The Veteran's outpatient treatment records with VA also fail 
to suggest that there is a relationship between the Veteran's 
left knee condition and his service-connected right knee 
disability.  The first medical evidence of record reflecting 
complaints of left knee pain is a VA outpatient treatment 
record from July 2004.  The note indicates that the Veteran 
was complaining of left knee pain for several months.  The VA 
physician diagnosed the Veteran with patellofemoral syndrome 
of the left knee.  A possible connection between the left 
knee condition and his right knee disability was not 
suggested.  Subsequent treatment records do not indicate any 
connection either.  

Based on the above evidence, the Board finds that the 
Veteran's left knee disorder is not secondary to his service-
connected knee or spinal disability.  The examiner found no 
relation between his left knee and his service-connected 
disabilities.  Rather, the Veteran's complaints regarding the 
left lower extremity were related to nonuse due to the 
Veteran's nonservice-connected conditions.  The Board 
recognizes the argument posited by the Veteran's 
representative in June 2009.  Specifically, it was argued 
that the December 2004 VA examination was inadequate because 
it was performed by a physician's assistant who did not use a 
goniometer or comment on painful motion or functional 
impairment.  

The Board does not find this argument to be persuasive, 
however.  The mere fact that the examiner was a physician's 
assistant does not indicate that the examiner was incompetent 
to offer an opinion regarding etiology.  See 38 C.F.R. § 
3.159.  Also, the examiner did take range of motion 
measurements and comment on the lack of pain upon motion.  
Also, a discussion of functional impairment is not necessary 
for the sole purpose of establishing service connection.  
Such a discussion is needed for rating purposes, but not for 
offering an etiological opinion.  Therefore, the Board finds 
the December 2004 examination to be sufficient for purposes 
of offering an etiological opinion.  

While the Veteran contends that his left knee disorder is 
secondary to his service-connected right knee disability, the 
Board has also considered whether the Veteran may be entitled 
to service connection on a direct basis to afford the Veteran 
all possible avenues of recovery.  In order for a claim to be 
granted on a direct basis, there must be competent evidence 
of current disability (established by medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(established by lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

The Veteran's service treatment records do not demonstrate 
that the Veteran was diagnosed with a chronic left knee 
disorder during military service.  The records contain 
extensive evidence of treatment regarding the right knee.  
However, the only evidence regarding the left knee is a 
treatment record from July 1981 indicating that the Veteran 
had pain in his left knee for 3 days after hurting it while 
playing football.  The examiner diagnosed the Veteran with a 
slight hamstring pull that was to be treated with the 
application of heat two times per day.  There are no records 
of follow-up treatment for the Veteran's hamstring pull, and 
no subsequent records of treatment or complaints regarding 
the left knee during service.  Therefore, there is no 
evidence of a chronic left knee condition during service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

In the present case, the post-service medical evidence does 
not suggest that the Veteran has suffered from chronic 
symptomatology regarding his left knee since his separation 
from service.  A July 1993 VA examination found no evidence 
of muscle weakness in the lower extremities and both legs 
were found to be of equal length.  No complaints of left knee 
pain were noted at this time.  The Veteran was afforded a VA 
examination of the right knee in November 1995.  It was noted 
that the Veteran wore a one-half inch shoe lift on the left 
side, but there were no complaints of left knee pain or 
weakness noted at this time.  No left knee complaints were 
noted upon subsequent right knee examinations in June 1997 
and March 2003 either.  

As previously mentioned, the first medical evidence of left 
knee pain is a VA treatment record from July 2004.  The 
Veteran reported having left knee pain for several months and 
was diagnosed with patellofemoral syndrome of the left knee.  
It was not suggested that this pain was related to the 
Veteran's military service.  Also, when considering whether 
or not to grant a claim for service connection, the Board may 
take into consideration the passage of a lengthy period of 
time in which the Veteran did not complain of the disorder at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of treatment for the left knee for more than 20 years after 
separation from service tends to establish that the Veteran's 
current symptoms have not been chronic since separation from 
service.

The preponderance of the evidence demonstrates that the 
Veteran's left knee complaints did not manifest during, or as 
a result of, the Veteran's military service.  There is no 
evidence of a chronic left knee disorder during military 
service, and there is no evidence of chronic symptomatology 
since separation.  Furthermore, as previously discussed, the 
December 2004 VA examiner opined that the Veteran's left knee 
complaints were related to nonuse of the left leg due to 
nonservice-connected conditions.  As such, the Board 
concludes that the Veteran's left knee disorder is not 
related to his military service.  

As a final matter, the Board has considered the Veteran's 
statements in support of his claim.  Specifically, the 
Veteran has asserted on a number of occasions that he 
believes his left knee disorder is secondary to his service-
connected right knee disability.  While the Board has taken 
this testimony into consideration, it is not competent 
evidence of an etiological relationship.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's opinion regarding 
etiology is of no probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left knee disorder, to include as 
secondary to Osgood-Schlatter's of the right knee, must be 
denied.


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected Osgood-
Schlatter's disease of the right knee, is denied.  

REMAND

The Veteran is seeking a disability rating in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbar spine and a disability rating in excess of 10 
percent for service-connected Osgood-Schlatter's disease of 
the right knee.  However, additional development and 
notification is required before appellate review may proceed.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is seeking a higher rating. The Board finds 
that while the Veteran was previously provided a VCAA 
notification letter, it did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  A remand is required to 
correct this deficiency.  

The Veteran must also be afforded new VA examinations before 
appellate review may proceed.  In a statement received by VA 
in June 2009, the Veteran's representative indicated that the 
Veteran's service-connected disabilities had worsened.  The 
duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, 
considering that the evidence suggests that the Veteran's 
symptomatology may be worse, along with the fact that the 
Veteran's last VA examination for his service-connected 
disabilities was in November 2006, the Veteran must be 
provided with the opportunity to report for a current VA 
examination for his service-connected disabilities.  

Finally, the last VA medical evidence of record is dated 
November 2006.  VA must obtain copies of any VA treatment 
received since November 2006 and any additional evidence 
regarding the Veteran's service-connected disabilities 
identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided a 
notification letter which conforms with 
the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The notice 
letter must explain that evidence is 
required to demonstrate the worsening of 
the service-connected conditions and the 
effect of that worsening on the claimant's 
occupational and daily life, and the 
letter should provide the specific 
criteria necessary to be awarded the 
higher disability rating for the 
conditions on appeal (such as a specific 
measurement or test result).  

2. VA treatment records since November 
2006 should be obtained and incorporated 
into the Veteran's claims file.  The 
Veteran should also be given the 
opportunity to identify any additional 
evidence, such as private medical 
treatment, regarding his claim.  If any 
additional evidence is identified, VA 
should attempt to obtain this evidence and 
incorporate it with the Veteran's claims 
file.  

3. The Veteran should be afforded VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected spinal disorder.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should set 
forth all orthopedic symptomatology 
associated with the Veteran's spinal 
disorder, including loss of range of 
motion during flare-ups, and any 
associated neurologic symptomatology, 
assuming such symptomatology exists.  

a) The orthopedic examination should 
include range of motion testing of the 
thoracolumbar spine.  The examiner should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

(b) The neurological examination should 
identify all neurological manifestations 
and symptomatology of the Veteran's 
extremities and offer an opinion as to 
whether the Veteran has any separately 
ratable neurological disability(s) as a 
manifestation of his service-connected 
lumbar spine disability.  

4. The Veteran should also be afforded VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected right knee disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
set forth all symptomatology associated 
with the Veteran's right knee disorder, 
including loss of range of motion during 
flare-ups.  The examination should include 
range of motion testing of the right knee.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

5. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


